                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

JASON GIBSON,

             Plaintiff,

                   v.                    CAUSE NO. 3:19-CV-1050-RLM-MGG

WILLIAM HYATTE, et al.,

             Defendants.

                               OPINION AND ORDER

      Jason Gibson, a prisoner without a lawyer, filed this lawsuit seeking

monetary damages for allegedly having been subjected to unsanitary conditions

while housed at the Miami Correctional Facility. The court must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      The Eighth Amendment prohibits conditions of confinement that deny

inmates “the minimal civilized measure of life’s necessities.” Townsend v. Fuchs,

522 F.3d 765, 773 (7th Cir. 2008) (citations omitted). Courts conduct both an

objective and a subjective inquiry in evaluating an Eighth Amendment claim.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether
the alleged deprivation is “sufficiently serious” that the action or inaction of a

prison official leads to “the denial of the minimal civilized measure of life’s

necessities.” Id. (citations omitted). Although “the Constitution does not mandate

comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates

are entitled to adequate food, clothing, shelter, bedding, hygiene materials, and

sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v.

Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the subjective prong, the prisoner

must show the defendant acted with deliberate indifference to the inmate’s

health or safety. Farmer v. Brennan, 511 U.S. at 834.

            Conduct is deliberately indifferent when the official has
            acted in an intentional or criminally reckless manner,
            i.e., the defendant must have known that the plaintiff
            was at serious risk of being harmed and decided not to
            do anything to prevent that harm from occurring even
            though he could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and

quotation marks omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir.

1999) (where inmate complained about severe deprivations but was ignored, he

established a “prototypical case of deliberate indifference.”).

      Mr. Gibson alleges that he was placed in a restrictive housing unit within

the Miami Correctional Facility on September 21, 2019. The cell had old food

smeared all over the walls. The door to the cell—including the tray slot where he

received his meals—was covered with mold, human fecal waste, and toilet paper.

Despite his repeated requests, the cell wasn’t cleaned until October 6, 2019,

sixteen days later. Mr. Gibson also alleges that he was given unclean blankets




                                         2
and sheets, and he didn’t receive any underwear for three weeks. These

allegations satisfy the objective prong of the inquiry.

      With respect to the subjective prong, Mr. Gibson alleges that Officer Z.

Moore was aware of the conditions when he placed him in the cell on September

21, 2019, yet he did nothing to rectify them. He alleges he informed Officer

Conwell that his cell needed to be cleaned each time he saw him, but Officer

Conwell ignored him. Finally, Mr. Gibson alleges he wrote to Warden William

Hyatte about the cell conditions “time after time,” but didn’t receive a response.

Giving Mr. Gibson the inferences to which he is entitled, he has stated enough

to proceed on his claim against these defendants in their individual capacity for

monetary damages.

      For these reasons, the court:

      (1) GRANTS Jason Gibson leave to proceed against William Hyatte, Z.

Moore, and Conwell in their individual capacities for monetary damages for

subjecting Mr. Gibson to unsanitary living conditions from being housed in a cell

with food, mold, and human feces on the walls and door from September 21,

2019, to October 6, 2019, and for failing to provide him with clean bedding or

any underwear from September 21, 2019, to October 12, 2019, in violation of

the Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on William Hyatte, Z. Moore, and Conwell at the Indiana




                                         3
Department of Correction with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d); and

      (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that William Hyatte, Z.

Moore, and Conwell respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff

has been granted leave to proceed in this screening order.

      SO ORDERED on November 20, 2019

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       4
